Citation Nr: 1801291	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Joel M. Ban, Esq.


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel



INTRODUCTION

The Veteran served active duty for the United States Navy from June 1973 through December 1979.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was remanded in September 2015 so that the Veteran could be afforded his requested hearing.  In July 2016, the Veteran and his representative offered testimony regarding the issue in this case before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed an informal claim for bilateral hearing loss in January 2012.  He contended that he went to the VA for a hearing test, and was told he has high and low frequency hearing loss, and that it was from when he worked in the United States Navy. 

While serving in the United States Navy, the Veteran, performed duties as an aircraft maintenance technician.  He states that for over five years he worked very closely with Navy jet fighters and only had single ear muffs for protection.  

A January 2011 audiology examination showed mild high frequency sensorineural hearing loss in the right ear and mild to severe mixed conductive/sensorineural hearing loss in the left ear.  
In December 2012, a VA audiologist examined the Veteran and stated that the examination closest in time to discharge reflected normal hearing, and given the history of left ear surgery due to middle ear pathology, as well as the current hearing loss being predominately conductive the Veteran should be evaluated by an ENT specialist.  Conductive hearing loss was diagnosed bilaterally.  

In December 2013, the Veteran presented at the VA ENT office for examination.  After full record review and audiological examination, the examiner offered a negative opinion regarding the left ear and found that the left side conductive hearing loss may be due in part to residuals of the cholesteatoma resection in 1994.  He noted that conductive hearing loss is not associated with noise exposure, which would typically produce sensorineural hearing loss.  

The January 2013 Rating Decision determined that the current audiometric findings did not support hearing loss in the right ear, and there was no evidence of nexus for left ear hearing loss to military service due to it being, in large part, conductive and not sensorineural.  However, as noted above the left ear hearing loss is mixed sensorineural as well as conductive.  At the July 2016 hearing, the Veteran testified that in 2014 (after the most recent examination and opinion) he underwent another left ear surgery for cholesteatoma.  

In updated VA treatment records, a comprehensive audiology note following testing, dated April 2014, revealed that the Veteran suffered mild to moderate hearing loss in the right ear, with the exception of 3000 Hertz, and the audiologist determined this hearing loss to be sensory in nature.  However, the actual audiogram was not submitted into the record.

In the current application, the Veteran is competent to make lay statements that he suffers hearing loss.  The RO received medical treatment records evidencing current hearing loss, and the Veteran being prescribed hearing aids.  Furthermore, evidence submitted since the January 2013 Rating Decision indicates worsening hearing loss, of a sensory nature, in the right ear.  Importantly, right ear hearing loss has been denied up to this point based on there being no current disability.  In addition, the Veteran underwent left ear surgery since the last examination and opinion was offered.  As such, an additional examination and opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Retrieve any outstanding VA treatment records relevant to the claim, to include audiograms performed in April 2014, September 2014, and any other audiological testing performed during the pendency of this claim (since approximately 2012).   

2.  Arrange for an audiometric examination. 

3.  After audiometric testing has been performed, arrange for an ENT physician to review the updated claims file, including audiometric testing, and address the following: 

a) Whether it is at least as likely as not (i.e. there is a 50 percent probability or more) that Veteran's left ear cholesteatoma had its onset in service or is otherwise related to service, to include shaking from jet engines.
b) Whether it is at least as likely as not (i.e. there is a 50 percent probability or more) that Veteran's hearing loss had its onset in service or is otherwise related to service, to include conceded noise exposure from jets in service.  

A complete explanation must be provided in support of the conclusion reached. 
 
If the Veteran does not appear for the VA examination, the requested medical opinion should still be obtained based on the evidence of record.

4.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






